--------------------------------------------------------------------------------

Ex. 10.1
 
SECOND SUPPLEMENT TO INDENTURE


   SECOND SUPPLEMENT TO INDENTURE (this “Supplement”) dated as of September 12,
2007, by and among SILVERLEAF FINANCE IV, LLC a Delaware limited liability
company (the “Issuer”), UBS REAL ESTATE SECURITIES INC., a Delaware corporation,
as noteholder (the “Noteholder”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as trustee (the “Trustee”).
 
   Reference is made to the Indenture, dated as of March 2, 2006, by and among
the Issuer, the Noteholder, and the Trustee, pursuant to which the Silverleaf
Finance IV, LLC Variable Funding Note (the “Note”) was issued and the Issuer
pledged certain Collateral to the Trustee to secure the payment of the Note (as
supplemented hereby, the “Indenture”).  Capitalized terms used in this
Supplement have the meanings given such terms in the Indenture, as supplemented
hereby, except as provided otherwise herein.
 
The Issuer has requested that the Indenture be amended pursuant to Section
9.1(b) thereof, as set forth below.


1.                Amendments.
 
(a)           The cover page of the Indenture is hereby amended to replace the
reference to “$125,000,000” with “$150,000,000”.
 
(b)           Section 2.3 of the Indenture is hereby amended by deleting clause
(a) thereof  in its entirety and replacing it with the following:
 
“(a) On the Scheduled Maturity Date,  the outstanding principal balance of the
Note and all accrued and unpaid interest thereon will be amortized and, if not
otherwise paid in full pursuant to the Transaction Documents, shall be payable
in full by the Rated Final Settlement Date.”
 
(c)           Section 2.8(b) of the Indenture is hereby amended by deleting the
first sentence thereof  in its entirety and replacing it with the following:
 
“(b) If the Facility Termination Date is determined in accordance with
subsection (I) of the definition thereof, the outstanding principal balance of
the Note and all accrued and unpaid interest thereon will be amortized and, if
not otherwise paid in full pursuant to the Transaction Documents, shall be
payable in full by the Rated Final Settlement Date.”
 
(d)           Section 5.1(a) of the Agreement is hereby modified by deleting
clause (iii) thereof  in its entirety and replacing it with the following:
 
1

--------------------------------------------------------------------------------


 
“(iii) default in the observance or performance of any covenant or agreement of
the Issuer, the Seller or the Servicer made in any Basic Document (other than
(i) a covenant or agreement, a default in the observance or performance of which
is elsewhere in this Section specifically dealt with, (ii) the failure by the
Seller or the Servicer to repurchase any Receivable or substitute a Qualified
Substitute Timeshare Receivable in accordance with the terms of the Sale and
Servicing Agreement and (iii) the obligation of the Servicer set forth in
Section 11.1(f) of the Sale and Servicing Agreement), or any representation or
warranty of the Issuer, the Seller or the Servicer made in any Basic Document or
in any certificate or other writing delivered pursuant to any Basic Document or
in connection therewith (including any Servicer’s Certificate or any Borrowing
Base Certificate) proving to have been incorrect in any material respect as of
the time when the same shall have been made or deemed to have been made (any
such occurrence, a “Breach”), and such Breach shall continue or not be cured
within 30 days (or, if the breaching party shall have provided evidence
satisfactory to the Trustee and the Noteholder that such Breach cannot be cured
in the 30-day period and that it is diligently pursuing a cure, 60 days) of the
earlier of (i) written notice by the Noteholder or (ii) knowledge of such Breach
by the breaching party; provided that no Breach shall be deemed to occur
hereunder in respect of any representation or warranty relating to eligibility
of any Receivable on the Closing Date or any related Funding Date to the extent
the Seller has repurchased such Receivable in accordance with the provisions of
the Sale and Servicing Agreement;”    
 
                   (e)        Section 5.1(a) of the Indenture is hereby amended
by adding the following as clause (xxi) thereof:
 
“(xxi)  the failure by the Issuer to pay, in full, the outstanding principal
balance of the Note and all accrued and unpaid interest thereon on or prior to
the Final Scheduled Settlement Date;”
 
(f)           Section 10.1 of the Indenture is hereby amended by deleting the
phrase “Final Scheduled Settlement Date” appearing in the first sentence thereof
and inserting the phrase “Rated Final Settlement Date” in lieu thereof.
 


2.                Conditions Precedent.  The Issuer hereby states that the
following conditions precedent to this Supplement have been fulfilled pursuant
to Section 9.1(b) of the Indenture:
 
(a)           Issuer Order.  An Issuer Order authorizing the Trustee to enter
into this Supplement has been duly executed by the Issuer and presented to the
Trustee.
 
(b)           Notice to the Rating Agency.  Prior written notice of this
Supplement has been provided to the Rating Agency.


3.                Effective Date.  Pursuant to Section 9.4 of the Indenture,
upon execution by the Issuer, the Noteholder and the Trustee, this Supplement
shall become effective and be a part of the Indenture for all purposes as though
executed with the Indenture and effective as of the date hereof.
 
2

--------------------------------------------------------------------------------


 
4.                Reaffirmation and Ratification of Existing Agreements,
Etc.  The Issuer: (i) reaffirms and ratifies all the obligations to the Trustee
and the Noteholder, in respect of the Indenture, as hereby amended, and the
other Basic Documents, and (ii) agrees that the Indenture, as amended hereby,
and the other Basic Documents shall remain in full force and effect, enforceable
against the Issuer in accordance with their terms.
 
5.                Miscellaneous.
 
(a)              This Supplement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
(b)             This Supplement shall be deemed to be a contract made under the
laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
 
(c)             The headings of the several sections of this Supplement are for
convenience only and shall not affect the construction hereof.
 
(d)             This Supplement shall be deemed to be a Basic Document under the
Indenture and the other Basic Documents.
 
3

--------------------------------------------------------------------------------


 
   IN WITNESS WHEREOF, this Supplement has been duly executed and delivered as
of the date first above written.
 
 

 
SILVERLEAF FINANCE IV, LLC 
                   
By:
/S/ HARRY J. WHITE, JR.
   
Title:
CFO
                           
UBS REAL ESTATE SECURITIES INC., as Noteholder 
                   
By:
/S/ PRAKASH B. WADHWANI
   
Title:
Executive Director         
                   
By:
/S/ THOMAS DANG
   
Title:
Director
           
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Trustee 
                   
By:
/S/ SUE DIGNAN
   
Title:
Assistant Vice President                                                      
 

 
 
4


--------------------------------------------------------------------------------
